Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Axel Nix on 11/3/21.
The application has been amended as follows: 
In the claims:
	In claim 1, line 25, after “thermoformed” and before “free of”, the term “practically” has been deleted and the term - - substantially - - has been inserted in place thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the closest prior art is Ueyama et al. (US 7,018,719).  Ueyama discloses a biaxially-oriented barrier film, comprising,
(i) at least one outer heat sealable layer, mainly made of comprising a (co)polyolefin,
(ii) at least one heat resistant layer comprising at least one polar (co)polymer selected from the group consisting of predominantly aliphatic (co)polyamides and aromatic (co)polyesters, and

Ueyama does not disclose the rest of applicant’s recited coextruded biaxially-oriented barrier film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 5, 2021